Exhibit 10.2

FORM OF
SOTHEBY'S
AMENDED AND RESTATED RESTRICTED STOCK PLAN
RESTRICTED STOCK AGREEMENT

          THIS AGREEMENT, entered into effective as of the <Day> day of <Month>,
<Year> between SOTHEBY'S, a Delaware corporation (the "Corporation"), and <Full
Name> (the "Participant").

WITNESSETH:

          WHEREAS, the Board of Directors of the Corporation (the "Board") has
established the Sotheby's Amended and Restated Restricted Stock Plan, (the
"Plan") in order to provide employees of the Corporation and its Subsidiaries
with a favorable opportunity to acquire shares of the Corporation's Common Stock
as an inducement to remain in the service of the Corporation or a Subsidiary and
to promote the Participant’s commitment to the success of the Corporation during
such service.

          NOW, THEREFORE, it is agreed as follows:

          1.           Definitions and Incorporation. The terms used in this
Agreement shall have the meanings given to such terms in the Plan. The Plan is
hereby incorporated in and made an integral part of this Agreement as if fully
set forth herein. In the event of any inconsistency between any provision of the
Plan and any provision of this Agreement, the provision of the Plan shall
prevail. The Participant hereby acknowledges that he or she has received a copy
of the Plan.

          2.           Grant of Restricted Stock. Pursuant to the Plan, the
Corporation hereby grants to the Participant effective as of <Date>, <No. of
Shares> shares of Common Stock.

          3.           Voting and Dividend Rights. Except as otherwise
determined by the Compensation Committee, holders of Restricted Stock shall have
the right to vote such shares and the right to receive any dividends with
respect to such shares, whether or not the shares of Restricted Stock are
vested.

          4.           Termination of Employment. Except in the case of the
death, Disability, or Retirement of the Participant, in the event a Participant
terminates employment prior to 100% vesting, the Participant’s rights with
respect to any shares of Restricted Stock which are not vested shall be
forfeited immediately and permanently. A Participant shall be 100% vested in his
Restricted Stock in the event he terminates employment by reason of death,
Disability or Retirement or in the event of a Change of Control of the
Corporation (as defined in the Plan.)

1

--------------------------------------------------------------------------------



          5.           Securities Law Requirements.

          (a)           Regardless of whether the offering and sale of the
shares of Common Stock under the Plan have been registered under the United
States Securities Act of 1933, as amended (the “Act”), or have been registered
or qualified under the securities laws of any state, the Corporation may impose
restrictions upon the sale, pledge, or other transfer of such shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of the Corporation and its counsel, such restrictions are necessary or desirable
in order to achieve compliance with the provisions of the Act, the securities
laws of any state, or any other law. In the event that the sale of such shares
under the Plan is not registered under the Act but an exemption is available
which requires an investment representation or other representation, the
Participant shall be required to represent that such shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Corporation and its counsel.

          (b)           Stock certificates-evidencing such shares awarded under
the Plan pursuant to an unregistered transaction shall bear the following
restrictive legend and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

          Any determination by the Corporation and its counsel in connection
with any of the matters set forth in this paragraph shall be conclusive as to
all binding persons.

          6.           Rights as an Employee. Nothing in the Plan or this
Agreement shall be construed to give the Participant or any person the right to
remain in the employment of the Corporation or a Subsidiary or to affect the
right of the Corporation or Subsidiary to terminate the Participant’s or such
other person’s employment at any time with or without cause, it being
acknowledged, unless expressly provided otherwise in writing, that the
Participant’s employment is “at will.”

          7.           Inspection of Records. Copies of the Plan, records
reflecting the Participant’s Restricted Stock award(s), and any other documents
and records which the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his or her duly authorized representative(s)
at the office of the Corporation at any reasonable business hour.

          8.           Notices. Any notice to the Corporation contemplated by
this Agreement shall be addressed to the attention of the Corporation’s Human
Resource Department at 1334 York Avenue, New York, New York 10021; and any
notice to the Participant shall

2

--------------------------------------------------------------------------------



be addressed to him or her at the address on file with the Corporation on the
date hereof or at such other address as he or she may hereafter designate in
writing.

          9.           Interpretation. The interpretation, construction,
performance, and enforcement of this Agreement and of the Plan shall lie within
the sole discretion of the Committee, and the Committee’s determinations shall
be conclusive and binding on all interested persons.

          10.         Choice of Law. This Agreement, and all rights and
obligations hereunder, shall be governed by the laws of the State of New York.

               IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement, in the case of the Corporation by its duly authorized officer, as of
the day and year first above written.

               SOTHEBY’S

By:_________________________
Its:

Dated:_______________________

By:_________________________
          Participant’s Signature

Dated:_______________________

3

--------------------------------------------------------------------------------



SCHEDULE 1

Employee: <Full Name> Date of Grant: <Date> No. of Shares of   Restricted Stock
Awarded: <Number of Shares>


RIGHT TO EXERCISE

Subject to the terms of the Plan and the conditions set forth in this Agreement,
the Restricted Stock awarded subject to this Agreement shall vest as follows:

Number of Shares Vested Vesting Date     <No of shares> (25% of shares)        
   <Date> (1st anniversary of date of grant)     <No of shares> (25% of shares)
           <Date> (2nd anniversary of date of grant)     <No of shares> (25% of
shares)            <Date> (3rd anniversary of date of grant)     <No of shares>
(25% of shares)            <Date> (4th anniversary of date of grant)


 

 

4

--------------------------------------------------------------------------------